Mr. Justice Burke, dissenting: The decree is supported by the record and should be affirmed. The minor while a defendant, in reality had the same position in “the litigation as the plaintiff, who is his mother. I agree that the action of the guardian ad litem was irregular. However, it is plain that the minor was fully protected and that his asserted rights were considered and ruled on. No useful purpose will be served by remanding the case. We now have all the available evidence and the case has been ably and thoroughly argued.